Case 5:17-md-02773-LHK Document 870 Filed 08/23/19 Page 1 of 1

UNITED STATES COURT OF APPEALS) FILED

FOR THE NINTH CIRCUIT AUG 23 2019
MOLLY ©. DWYER, CLERK

 

U.S. COURT OF APPEALS

KAREN STROMBERG; et al., No. 19-15159

Plaintiffs-Appellees, D.C. No. 5:17-md-02773-LHK

Northern District of California,

and San Jose
JORDIE BORNSTEIN; et al., ORDER

Plaintiff,

Vv.

QUALCOMM INCORPORATED,

Defendant-Appellant.

 

 

Before: TASHIMA, M. SMITH, and BENNETT, Circuit Judges.
The emergency motion to intervene filed by Newegg, Inc. (Docket Entry

No. 146) is granted.
